UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 SKYPEOPLE FRUIT JUICE, INC. (Exact name of registrant as specified in its charter) Florida 98-0222013 (State of incorporation or organization) (I.R.S. Employer Identification No.) 16F, NationalDevelopmentBankTower, No. 2, Gaoxin 1st. Road, Xi’an, PRC Dalian, People's Republic of China (Address of principal executive offices) (Zip Code) Title of each class To be so registered Name of each exchange on which each class is to be registered Common Stock, $0.001 par value per share NYSE AMEX LLC If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), check the following box. x If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), check the following box. o Securities Act registration statement file number to which this form relates: (if applicable) Securities to be registered pursuant to Section 12(g) of the Act: None (Title of Class) (Title of Class) INFORMATION REQUIRED IN REGISTRATION STATEMENT Item 1. Description of Registrant’s Securities to be Registered. For a description of the shares of common stock, par value $.001 per share, of SkyPeople Fruit Juice, Inc.being registered hereunder, reference is made to the section entitled "Description of Capital Stock" in the Registration Statement on Form S-1 (Registration No. 333-159959), as originally filed by the registrant with the Securities and Exchange Commission on June 12, 2009, which section isincorporated herein by reference. Item 2. Exhibits. In accordance with the “Instructions as to Exhibits” section of Form 8-A, no exhibits are required to be filed herewith because no other securities of the Company are listed on the NYSE Amex Equities nor are any of the securities registered hereby to be registered pursuant to Section12 (g)of the Securities Exchange Act of 1934, as amended. SIGNATURE Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereof duly authorized. Registrant: SkyPeople Fruit Juice, Inc. Date: October 23, 2009 By:/s/ Spring Liu Spring Liu Chief Financial Officer
